WiNslow, C. J.
There is but a single question in this case, and that may well be stated abstractly. Sec. 1087m— 26, Stats. 1913, provides that any person who has paid a tax assessed on his personal property during any year shall be permitted to present the receipt therefor to the tax collector and have the same accepted in the payment of his income tax assessed during said year.
The question is whether a tax assessed in 1913 for personal property omitted from the tax rolls in the years 1910 and 1911, through no fault of the taxpayer, is a tax assessed during the year 1913, so that upon payment thereof he is entitled to have the amount credited on his income tax assessed during 1913. This question must be answered in the affirmative. The wording of the statute is jdain and not open to construction. The personal property taxes in question were assessed during the year 1913 and at no other time. The law must be obeyed as it is written.
By the Court. — Judgment affirmed.